         Case 1:18-cv-09936-LGS Document 201 Filed 03/13/20 Page 1 of 1




                                                          DIRECT DIAL    212.763.0884
                                                          DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                        March 13, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

Dear Judge Schofield:

        We write on behalf of Plaintiffs in the above-referenced matter to provide the Court with a
further update on ACN’s efforts to commence arbitration. We initially wrote on February 11, 2020
to inform Your Honor that ACN Opportunity, LLC (“ACN”), a nonparty recipient of a Rule 45
subpoena in this matter, had made putative demands for arbitration directed to the pseudonymous
Plaintiffs in this action. (See Doc. Nos. 163, 164.) At the time the parties last updated the Court,
the American Arbitration Association (the “AAA”) had declined to initiate proceedings in
response to ACN’s putative demands, which were facially deficient in several respects, and ACN
had sent further correspondence asking the AAA to reconsider. (See Doc. No. 168-2 at ¶¶ 6-7;
Doc. No. 170 at 3 n.1.) We subsequently provided comment at the AAA’s request, and ACN then
sent a further response.

       We write now to inform the Court of the outcome of ACN’s request for reconsideration:
the AAA yesterday informed counsel that the AAA has “reaffirm[ed] its initial determination,”
and that ACN’s arbitration demands will remain closed “[a]bsent receipt of a court order directing
otherwise.”

                                                                Respectfully submitted,


                                                                Roberta A. Kaplan
